FULMER, Judge.
Earl Gipson appeals from Ms conviction and sentence for battery on a law enforcement officer. Gipson’s appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After an independent review of the record and law, we see no error affecting his conviction and, therefore, affirm. However, we strike the second sentence of probation condition # 4 and the first sentence of probation condition # 7, neither of which were orally pronounced at sentencing. See Emond v. State, 652 So.2d 419 (Fla. 2d DCA 1995).
DANAHY, A.C.J., and ALTENBERND, J., concur.